              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 1 of 18



 1

 2

 3

 4

 5
                                                                  The Honorable Ronald B.
 6                                                                    Leighton
 7
                              UNITED STATES DISTRICT COURT
 8
                           WESTERN DISTRICT OF WASHINGTON
 9
                                            AT TACOMA
10

11
     CHERYL KATER, individually and on              Case No.: 15-cv-00612-RBL
12
     behalf of all others similarly situated,
13                                                  DEFENDANT’S ANSWER TO
                           Plaintiff,               PLAINTIFF’S COMPLAINT –
14   v.                                             CLASS ACTION
15
     CHURCHILL DOWNS
16   INCORPORATED, a Kentucky                       JURY DEMAND
     corporation,
17
                           Defendant.
18

19

20

21

22

23

24

25

26

27

      DEFENDANT’S ANSWER TO PLAINTIFF’S             SUSMAN GODFREY L.L.P.
      COMPLAINT – CLASS ACTION (15-cv-00612-RBL)    1201 Third Avenue, Suite 3800
                                                    Seattle, WA 98101-3000
                                                    Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 2 of 18



 1          Defendant Churchill Downs Incorporated (“CDI”) hereby answers the Complaint – Class

 2   Action (“Complaint”) filed in this action by Plaintiff Cheryl Kater (“Plaintiff”) on April 17, 2015,

 3   and provides separate and affirmative defenses to the allegations in the Complaint.                Unless

 4   specifically admitted, CDI denies all allegations and claims contained in the Complaint.

 5          1.      In response to the allegations in Paragraph 1, CDI admits that, at the time the

 6   Complaint was filed, Big Fish Games, Inc. was a wholly owned subsidiary of CDI, and that Big

 7   Fish Games, Inc. owns and operates Big Fish Casino, an online gaming and social entertainment

 8   platform. CDI denies that it ever directly owned or operated Big Fish Casino. Except as expressly

 9   stated, CDI denies the remaining allegations in Paragraph 1.

10          2.      In response to the allegations in Paragraph 2, CDI admits that roulette, blackjack,

11   and slots games are available to play for free on the Big Fish Casino platform, and that Big Fish

12   Casino games may be played via the Big Fish Casino website and the Big Fish Casino mobile app.

13   Except as expressly stated, CDI denies the remaining allegations in Paragraph 2.

14          3.      In response to the allegations in Paragraph 3, CDI admits that free virtual chips are

15   provided to Big Fish Casino users at certain times, including when users first play a game on the

16   Big Fish Casino platform. Except as expressly stated, CDI denies the remaining allegations in

17   Paragraph 3.

18          4.      CDI denies the allegations in Paragraph 4.

19          5.      CDI denies the allegations in Paragraph 5.

20          6.      Paragraph 6 and its accompanying footnote contain legal conclusions and not

21   allegations of fact, and therefore no response is required. To the extent a response is required, CDI

22   admits that Plaintiff purports to bring claims under Washington law, and that Big Fish Casino

23   users are subject to the Big Fish Games Terms of Use, including the mandatory arbitration and

24   governing law provisions therein. CDI denies that it violated Washington law, denies that it may

25   be held liable for any conduct related to Big Fish Casino, denies that it “illegally profited” in any

26   way, denies that Plaintiff was harmed as a result of any alleged conduct by CDI, denies that the

27   claims alleged in the Complaint may be asserted on behalf of the putative class, and denies that
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                               1201 Third Avenue, Suite 3800
      1                                                      Seattle, WA 98101-3000
                                                             Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 3 of 18



 1   Plaintiff is entitled to any relief from CDI. Except as expressly stated, CDI denies the remaining

 2   allegations in Paragraph 6.

 3          7.     CDI is without sufficient knowledge or information to form a belief as to the truth of

 4   the allegations in Paragraph 7 and, therefore, denies the allegations.

 5          8.     CDI admits that it is a corporation incorporated under the laws of the

 6   Commonwealth of Kentucky, that Big Fish Games, Inc. has a principal place of business at 333

 7   Elliott Avenue West, Suite 200, Seattle, Washington 98119, and that Big Fish Games, Inc.

 8   conducts business throughout this District, Washington state, and the United States. Except as

 9   expressly stated, CDI denies the remaining allegations in Paragraph 8.

10          9.     Paragraph 9 contains legal conclusions and not allegations of fact, and therefore no

11   response is required. To the extent a response is required, CDI does not challenge that the

12   requirements of 28 U.S.C. § 1332(d)(2) are satisfied for purposes of this action only. Except as

13   expressly stated, CDI denies the remaining allegations in Paragraph 9.

14          10.    Paragraph 10 contains legal conclusions and not allegations of fact, and therefore no

15   response is required. To the extent a response is required, CDI admits that Big Fish Games, Inc.

16   conducts business in the State of Washington and states that CDI does not challenge personal

17   jurisdiction with respect to Plaintiff’s individual claims for purposes of this action only. Except as

18   expressly stated, CDI denies the remaining allegations in Paragraph 10.

19          11.    Paragraph 11 contains legal conclusions and not allegations of fact, and therefore no

20   response is required. To the extent a response is required, CDI states that it does not challenge

21   venue for purposes of this action only. Except as expressly stated, CDI denies the remaining

22   allegations in Paragraph 11.

23          12.    CDI is without sufficient knowledge or information to form a belief as to the truth of

24   the allegations in Paragraph 12 and, therefore, denies those allegations.

25          13.    In response to the allegations in Paragraph 13 and its accompanying footnotes that

26   quote from a document, CDI states that the document speaks for itself. CDI admits that CDI owns

27   certain horse racetracks and casinos, and that CDI acquired Big Fish Games, Inc. in or around
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      2                                                       Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 4 of 18



 1   December 2014. CDI is without sufficient knowledge or information to form a belief as to the

 2   truth of the remaining allegations in Paragraph 13 and its accompanying footnotes and, therefore,

 3   denies those allegations.

 4          14.    In response to the allegations in Paragraph 14 and its accompanying footnote that

 5   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

 6   knowledge or information to form a belief as to the truth of the allegations in Paragraph 14 and its

 7   accompanying footnote that relate to unnamed “developers” and, therefore, denies those

 8   allegations. CDI denies the remaining allegations in Paragraph 14 and its accompanying footnote.

 9          15.    In response to the allegations in Paragraph 15 and its accompanying footnote that

10   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

11   knowledge or information to form a belief as to the truth of the allegations in Paragraph 15 and its

12   accompanying footnote that relate to unidentified “[g]ames” and, therefore, denies those

13   allegations. CDI denies the remaining allegations in Paragraph 15 and its accompanying footnote.

14          16.    In response to the allegations in Paragraph 16 and its accompanying footnote that

15   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

16   knowledge or information to form a belief as to the truth of the allegations in Paragraph 16 and its

17   accompanying footnote that relate to unnamed “developers” and, therefore, denies those

18   allegations. CDI denies the remaining allegations in Paragraph 16 and its accompanying footnote.

19          17.    In response to the allegations in Paragraph 17 and its accompanying footnote that

20   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

21   knowledge or information to form a belief as to the truth of the allegations in Paragraph 17 and its

22   accompanying footnote that relate to unidentified “games” and “titles,” and to the unspecified

23   “industry,” and, therefore, denies those allegations. CDI denies the remaining allegations in

24   Paragraph 17 and its accompanying footnote.

25          18.    In response to the allegations in Paragraph 18 and its accompanying footnote that

26   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

27   knowledge or information to form a belief as to the truth of the allegations in Paragraph 18 and its
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS               SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                              1201 Third Avenue, Suite 3800
      3                                                     Seattle, WA 98101-3000
                                                            Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 5 of 18



 1   accompanying footnote that related to unidentified “games” and, therefore, denies those

 2   allegations. CDI denies the remaining allegations in Paragraph 18 and its accompanying footnote.

 3          19.    In response to the allegations in Paragraph 19 and its accompanying footnote that

 4   quote from a document, CDI states that the document speaks for itself. CDI is without sufficient

 5   knowledge or information to form a belief as to the truth of the allegations in Paragraph 19 and its

 6   accompanying footnote that relate to unidentified “games” and, therefore, denies those allegations.

 7   CDI denies the remaining allegations in Paragraph 19 and its accompanying footnote.

 8          20.    In response to the allegations in Paragraph 20 and its accompanying footnote that

 9   quote from a document, CDI states that the document speaks for itself. CDI denies that it may be

10   held liable for any conduct related to Big Fish Casino. CDI is without sufficient knowledge or

11   information to form a belief as to the truth of the remaining allegations in Paragraph 20 and its

12   accompanying footnote that relate to unidentified “games” and, therefore, denies those allegations.

13   CDI denies the remaining allegations in Paragraph 20 and its accompanying footnote.

14          21.    In response to the allegations in Paragraph 21, CDI admits that the Churchill Downs

15   racetrack opened in 1875, that CDI owns certain horse racetracks and casinos, and that CDI

16   indirectly owns TwinSpires.com. Except as expressly stated, CDI denies the remaining allegations

17   in Paragraph 21.

18          22.    In response to the allegations in Paragraph 22 and its accompanying footnotes that

19   quote from a document, CDI states that the document speaks for itself. CDI admits that CDI

20   acquired Big Fish Games, Inc. in or around December 2014, and that during the twelve months

21   ending March 31, 2015, Big Fish Games earned approximately $358 million in revenue. CDI is

22   without sufficient knowledge or information to form a belief as to the truth of certain of the

23   remaining allegations in Paragraph 22 and its accompanying footnotes and, therefore, denies those

24   allegations. Except as expressly stated, CDI denies the remaining allegations in Paragraph 22 and

25   its accompanying footnotes.

26          23.    In response to the allegations in Paragraph 23, CDI admits that users may play Big

27   Fish Casino games via the Big Fish Casino Facebook app, the Big Fish Casino website, and the
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS               SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                              1201 Third Avenue, Suite 3800
      4                                                     Seattle, WA 98101-3000
                                                            Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 6 of 18



 1   Big Fish Casino mobile app. Except as expressly stated, CDI denies the remaining allegations in

 2   Paragraph 23.

 3          24.      In response to the allegations in Paragraph 24 that quote from a document, CDI

 4   states that the document speaks for itself. Except as expressly stated, CDI denies the remaining

 5   allegations in Paragraph 24.

 6          25.      In response to the allegations in Paragraph 25 and its accompanying footnote that

 7   quote from a document, CDI states that the document speaks for itself. Except as expressly stated,

 8   CDI denies the remaining allegations in Paragraph 25 and its accompanying footnote.

 9          26.      In response to the allegations in Paragraph 26, CDI admits that free virtual chips are

10   provided to Big Fish Casino users at certain times, including when users first play a game on the

11   Big Fish Casino platform. Except as expressly stated, CDI denies the remaining allegations in

12   Paragraph 26.

13          27.      In response to the allegations in Paragraph 27, CDI admits that the notification

14   illustrated by Figure 1 has appeared and may appear at certain times during Big Fish Casino

15   gameplay. Except as expressly stated, CDI denies the remaining allegations in Paragraph 27.

16          28.      In response to the allegations in Paragraph 28, CDI admits that the screen illustrated

17   by Figure 2 has appeared at certain times during Big Fish Casino gameplay. Except as expressly

18   stated, CDI denies the remaining allegations in Paragraph 28.

19          29.      CDI denies the allegations in Paragraph 29.

20          30.      In response to the allegations in Paragraph 30, CDI admits that Big Fish Casino

21   users may use virtual chips to play Big Fish Casino games, and that the screen illustrated by Figure

22   3 has appeared and may appear at certain times during Big Fish Casino gameplay. Except as

23   expressly stated, CDI denies the remaining allegations in Paragraph 30.

24          31.      In response to the allegations in Paragraph 31 that purport to interpret Figure 3, CDI

25   states that Figure 3 speaks for itself. CDI is without sufficient knowledge or information to form a

26   belief as to the truth of the remaining allegations in Paragraph 31 and, therefore, denies those

27   allegations.
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      5                                                       Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 7 of 18



 1          32.      In response to the allegations in Paragraph 32, CDI admits that the operation of

 2   certain aspects of some of the Big Fish Casino games is driven by algorithms. Except as expressly

 3   stated, CDI denies the remaining allegations in Paragraph 32.

 4          33.      In response to the allegations in Paragraph 33 that purport to interpret Figure 4, CDI

 5   states that Figure 4 speaks for itself. CDI is without sufficient knowledge or information to form a

 6   belief as to the truth of the remaining allegations in Paragraph 33 and, therefore, denies those

 7   allegations.

 8          34.      In response to the allegations in Paragraph 34, CDI admits that the operation of

 9   certain aspects of some of the Big Fish Casino games is driven by algorithms and that Big Fish

10   Casino maintains certain records related to gameplay. Except as expressly stated, CDI denies the

11   remaining allegations in Paragraph 34.

12          35.      In response to the allegations in Paragraph 35 and its accompanying footnotes that

13   purport to interpret Figure 6, CDI states that Figure 6 speaks for itself. Except as expressly stated,

14   CDI denies the allegations in Paragraph 35 and its accompanying footnotes.

15          36.      In response to the allegations in Paragraph 36, CDI admits that Plaintiff purports to

16   bring claims on behalf of herself and a putative class. Except as expressly admitted, CDI denies

17   the allegations in Paragraph 36.

18          37.      CDI is without sufficient knowledge or information to form a belief as to the truth of

19   the allegations in Paragraph 37 and, therefore, denies those allegations.

20          38.      CDI is without sufficient knowledge or information to form a belief as to the truth of

21   the allegations in Paragraph 38 and, therefore, denies those allegations.

22          39.      In response to the allegations in Paragraph 39, CDI admits that Plaintiff purports to

23   bring this suit on behalf of herself and other unnamed individuals who purchased virtual chips on

24   the Big Fish Casino platform. Except as expressly stated, CDI denies the remaining allegations in

25   Paragraph 39.

26          40.      Paragraph 40 contains legal conclusions and not allegations of fact, and therefore no

27   response is required. To the extent a response is required, CDI denies the allegations in Paragraph
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      6                                                       Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 8 of 18



 1   40.

 2          41.     Paragraph 41 and each of its subparts contains legal conclusions and not allegations

 3   of fact, and therefore no response is required. To the extent a response is required, CDI denies the

 4   allegations in Paragraph 41 and each of its subparts.

 5          42.     Paragraph 42 contains legal conclusions and not allegations of fact, and therefore no

 6   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

 7   42.

 8          43.     Paragraph 43 contains legal conclusions and not allegations of fact, and therefore no

 9   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

10   43.

11          44.     Paragraph 44 contains legal conclusions and not allegations of fact, and therefore no

12   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

13   44.

14          45.     Paragraph 45 contains legal conclusions and not allegations of fact, and therefore no

15   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

16   45.

17          46.     In response to the allegations in Paragraph 46, CDI admits that Plaintiff purports to

18   reserve certain rights. Except as expressly stated, CDI denies the allegations in Paragraph 46.

19          47.     In response to Paragraph 47, CDI affirmatively incorporates its foregoing responses

20   to Paragraphs 1-46.

21          48.     Paragraph 48 contains legal conclusions and not allegations of fact, and therefore no

22   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

23   48 as they relate to CDI. CDI is without sufficient knowledge or information to form a belief as to

24   the truth of the allegations in Paragraph 48 as they relate to Plaintiff and, therefore, denies those

25   allegations.

26          49.     Paragraph 49 contains legal conclusions and not allegations of fact, and therefore no

27   response is required. To the extent a response is required, CDI states that the text of RCW
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                               1201 Third Avenue, Suite 3800
      7                                                      Seattle, WA 98101-3000
                                                             Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 9 of 18



 1   4.24.070 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

 2   Paragraph 49.

 3          50.      Paragraph 50 contains legal conclusions and not allegations of fact, and therefore no

 4   response is required. To the extent a response is required, CDI states that the text of RCW

 5   9.46.0237 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

 6   Paragraph 50.

 7          51.      Paragraph 51 contains legal conclusions and not allegations of fact, and therefore no

 8   response is required. To the extent a response is required, CDI states that the text of RCW

 9   9.46.0241 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

10   Paragraph 51.

11          52.      Paragraph 52 contains legal conclusions and not allegations of fact, and therefore no

12   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

13   52.

14          53.      Paragraph 53 contains legal conclusions and not allegations of fact, and therefore no

15   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

16   53.

17          54.      Paragraph 54 and each of its subparts contains legal conclusions and not allegations

18   of fact, and therefore no response is required. To the extent a response is required, CDI states that

19   the text of the statute speaks for itself. Except as expressly stated, CDI denies the remaining

20   allegations in Paragraph 54 and each of its subparts.

21          55.      Paragraph 55 contains legal conclusions and not allegations of fact, and therefore no

22   response is required. To the extent a response is required, CDI states that the text of RCW

23   9.46.0285 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

24   Paragraph 55.

25          56.      Paragraph 56 contains legal conclusions and not allegations of fact, and therefore no

26   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

27   56.
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      8                                                       Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
             Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 10 of 18



 1          57.      Paragraph 57 contains legal conclusions and not allegations of fact, and therefore no

 2   response is required. To the extent a response is required, CDI states that the text of RCW

 3   9.46.0225 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

 4   Paragraph 57.

 5          58.      Paragraph 58 contains legal conclusions and not allegations of fact, and therefore no

 6   response is required. To the extent a response is required, CDI states that the text of RCW

 7   9.46.0201 speaks for itself. Except as expressly stated, CDI denies the remaining allegations in

 8   Paragraph 58.

 9          59.      CDI denies that Plaintiff was harmed as a result of any alleged conduct by CDI,

10   denies that any claims alleged in the Complaint may be brought on behalf of the putative class,

11   denies that Plaintiff is entitled to any relief from CDI, and denies the remaining allegations in

12   Paragraph 59.

13          60.      In response to Paragraph 60, CDI affirmatively incorporates its foregoing responses

14   to Paragraphs 1-59.

15          61.      Paragraph 61 contains legal conclusions and not allegations of fact, and therefore no

16   response is required.     To the extent a response is required, CDI states that the text of the

17   Washington Consumer Protection Act speaks for itself. Except as expressly stated, CDI denies the

18   allegations in Paragraph 61.

19          62.      Paragraph 62 contains legal conclusions and not allegations of fact, and therefore no

20   response is required.     To the extent a response is required, CDI states that the text of the

21   Washington Consumer Protection Act speaks for itself. Except as expressly stated, CDI denies the

22   allegations in Paragraph 62.

23          63.      Paragraph 63 contains legal conclusions and not allegations of fact, and therefore no

24   response is required.     To the extent a response is required, CDI states that the text of the

25   Washington Consumer Protection Act speaks for itself. Except as expressly stated, CDI denies the

26   allegations in Paragraph 63.

27          64.      Paragraph 64 contains legal conclusions and not allegations of fact, and therefore no
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      9                                                       Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
             Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 11 of 18



 1   response is required.     To the extent a response is required, CDI states that the text of the

 2   Washington Consumer Protection Act speaks for itself. Except as expressly stated, CDI denies the

 3   allegations in Paragraph 64.

 4          65.      Paragraph 65 contains legal conclusions and not allegations of fact, and therefore no

 5   response is required.     To the extent a response is required, CDI states that the text of the

 6   Washington Consumer Protection Act speaks for itself. Except as expressly stated, CDI denies the

 7   allegations in Paragraph 65.

 8          66.      Paragraph 66 contains legal conclusions and not allegations of fact, and therefore no

 9   response is required. To the extent a response is required, CDI admits that it has at all times acted

10   in accordance with applicable law. CDI denies the remaining allegations in Paragraph 66.

11          67.      Paragraph 67 contains legal conclusions and not allegations of fact, and therefore no

12   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

13   67.

14          68.      Paragraph 68 contains legal conclusions and not allegations of fact, and therefore no

15   response is required. To the extent a response is required, CDI admits that Big Fish Casino has

16   been advertised in the United States. Except as expressly stated, CDI denies the allegations in

17   Paragraph 68.

18          69.      CDI denies the allegations in Paragraph 69.

19          70.      In response to the allegations in Paragraph 70, CDI admits that Big Fish Games,

20   Inc.’s principal place of business is located in Washington and that Plaintiff and each member of

21   the putative class agreed to the Big Fish Casino Terms of Use, including the mandatory arbitration

22   provision therein. Except as expressly stated, CDI denies the remaining allegations in Paragraph

23   70.

24          71.      Paragraph 71 contains legal conclusions and not allegations of fact, and therefore no

25   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

26   71.

27          72.      Paragraph 72 contains legal conclusions and not allegations of fact, and therefore no
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      10                                                      Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
             Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 12 of 18



 1   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

 2   72.

 3          73.    In response to the allegations in Paragraph 73, CDI admits that Plaintiff purports to

 4   seek injunctive and monetary relief on her own behalf and on behalf of unnamed and as-yet-

 5   unascertained individuals in this action. Except as expressly stated, CDI denies the remaining

 6   allegations in Paragraph 73.

 7          74.    In response to Paragraph 74, CDI affirmatively incorporates its foregoing responses

 8   to Paragraphs 1-73.

 9          75.    Paragraph 75 contains legal conclusions and not allegations of fact, and therefore no

10   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

11   75.

12          76.    Paragraph 76 contains legal conclusions and not allegations of fact, and therefore no

13   response is required. To the extent a response is required, CDI states that the Big Fish Casino

14   Terms of Use speak for themselves and prohibit unlawful activity. Except as expressly stated, CDI

15   denies the remaining allegations in Paragraph 76.

16          77.    Paragraph 77 contains legal conclusions and not allegations of fact, and therefore no

17   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

18   77.

19          78.    Paragraph 78 contains legal conclusions and not allegations of fact, and therefore no

20   response is required. To the extent a response is required, CDI denies the allegations in Paragraph

21   78.

22          79.    In response to the allegations in Paragraph 79, CDI admits that Plaintiff purports to

23   seek restitution on her own behalf and on behalf of unnamed and as-yet-unascertained individuals

24   in this action. Except as expressly admitted, CDI denies the remaining allegations in Paragraph

25   79.

26          80.     In response to Plaintiff’s prayer for relief, CDI denies that the alleged putative class

27   can be certified, denies that CDI has violated any law, denies Plaintiff is entitled to preliminary or
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      11                                                      Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
             Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 13 of 18



 1   permanent injunctive relief against CDI, denies Plaintiff is entitled to entry of judgment against

 2   CDI, denies Plaintiff is entitled to an award of damages (statutory, actual, punitive, or otherwise)

 3   against CDI, denies Plaintiff is entitled to an award of restitution or disgorgement of profits, denies

 4   Plaintiff is entitled to recover costs, interest, or attorneys’ fees from CDI, and denies Plaintiff is

 5   entitled to any relief whatsoever from CDI.

 6                           SEPARATE AND AFFIRMATIVE DEFENSES

 7          CDI asserts the following defenses to Plaintiff’s alleged causes of action. Insofar as any of

 8   the following expresses denial of an element of any claim alleged against CDI, such expression

 9   does not indicate that Plaintiff is relieved of her burden to prove each and every element of any

10   such claim.

11                                            FIRST DEFENSE

12                                        (Failure to State a Claim)

13          The Complaint, and each cause of action alleged therein, fails to set forth facts sufficient to

14   state a claim upon which relief may be granted against CDI and further fails to state facts sufficient

15   to entitle Plaintiff or any members of the putative class to the relief sought or to any other relief

16   whatsoever from CDI.

17                                          SECOND DEFENSE

18                                           (Failure to Mitigate)

19          Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s failure to mitigate damages,

20   if any. Similarly, members of the putative class that Plaintiff seeks to represent failed to mitigate

21   their claimed damages, if any.

22                                           THIRD DEFENSE

23                                        (Waiver/Estoppel/Laches)

24          Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the

25   putative class, are barred, in whole or in part, by the doctrines of waiver, estoppel, unclean hands,

26   and laches.

27
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                 SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                1201 Third Avenue, Suite 3800
      12                                                      Seattle, WA 98101-3000
                                                              Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 14 of 18



 1                                              FOURTH DEFENSE

 2                                             (Statute of Limitations)

 3           Some or all of Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of

 4   members of the putative class, are barred by the applicable statutes of limitations.

 5                                               FIFTH DEFENSE

 6                                                  (Arbitration)

 7           Absent members of the putative classes have a contractual obligation to arbitrate any

 8   claims they have arising out of or relating to Big Fish Casino.

 9                                               SIXTH DEFENSE

10                                           (Washington Gambling Act)

11           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any

12   claims arising out of or relating to Big Fish Casino under the Washington Gambling Act, whether

13   on behalf of herself or on behalf of members of the putative class. CDI is entitled to each and

14   every defense stated in the Washington Gambling Act and any and all limitations of liability.

15                                             SEVENTH DEFENSE

16                               (Recovery of Money Lost at Gambling Act)

17           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any

18   claims arising out of or relating to Big Fish Casino under Washington’s Recovery of Money Lost

19   at Gambling Act, whether on behalf of herself or on behalf of members of the putative class. CDI

20   is entitled to each and every defense stated in the Recovery of Money Lost at Gambling Act and

21   any and all limitations of liability.

22                                              EIGHTH DEFENSE

23                                 (Washington Consumer Protection Act)

24           Plaintiff has not alleged and cannot establish the conditions precedent to asserting any

25   claims arising out of or relating to Big Fish Casino under the Washington Consumer Protection

26   Act, whether on behalf of herself or on behalf of members of the putative class. CDI is entitled to

27
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                   SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                  1201 Third Avenue, Suite 3800
      13                                                        Seattle, WA 98101-3000
                                                                Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 15 of 18



 1   each and every defense stated in the Washington Consumer Protection Act and any and all

 2   limitations of liability.

 3                                            NINTH DEFENSE

 4     (Consent, Notification, Ratification, Acquiescence, Authorization, Account Stated, and/or

 5                                                Acceptance)

 6           Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the

 7   putative class, are barred, in whole or in part, by the existence of consent, notification, ratification,

 8   acquiescence, authorization, and/or acceptance.

 9                                            TENTH DEFENSE

10                                            (Voluntary Action)

11           Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the

12   putative class, are barred by the fact that the purchases about which Plaintiff complains were made

13   voluntarily.

14                                         ELEVENTH DEFENSE

15                       (Plaintiff’s Comparative Fault and/or Assumption of Risk)

16           Plaintiff’s claimed damages, if any, are in whole or in part due to conditions that preexisted

17   or are unrelated to the claims alleged in the Complaint. The actions and/or omissions alleged in

18   the Complaint were caused by Plaintiff’s own actions, Plaintiff’s fault, comparative fault and/or

19   assumption of risk, which conduct will bar Plaintiff’s claims or reduce her claim in an amount to

20   be determined at the time of trial. Similarly, the alleged injuries of members of the putative class

21   that Plaintiff seeks to represent were caused, in whole or in part, by their own actions.

22                                          TWELFTH DEFENSE

23                                          (No Punitive Damages)

24           Plaintiff’s claim for punitive and/or trebled damages violates CDI’s right to due process

25   under the United States Constitution, and other applicable law.

26

27
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                  SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                 1201 Third Avenue, Suite 3800
      14                                                       Seattle, WA 98101-3000
                                                               Tel: (206) 516-3880; Fax: (206) 516-3883
              Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 16 of 18



 1                                         THIRTEENTH DEFENSE

 2                            (Big Fish Games, Inc.’s Actions Not Imputed to CDI)

 3           Plaintiff improperly sued CDI over the purported actions of its wholly owned subsidiary,

 4   Big Fish Games, Inc. Plaintiff has not alleged and has no basis to pierce the corporate veil to hold

 5   CDI responsible for Big Fish Games, Inc.’s purported actions. In addition, CDI no longer owns

 6   Big Fish Games, Inc.

 7                                        FOURTEENTH DEFENSE

 8                                    (Acts or Omissions of Third Parties)

 9           All or part of the damages alleged in the Complaint, if they occurred, were caused by the

10   acts and/or omissions of other persons or entities for whose conduct CDI is not legally responsible.

11                                          FIFTEENTH DEFENSE

12                                                (No Standing)

13           Plaintiff’s claims, and those claims Plaintiff purports to bring on behalf of members of the

14   putative class, are barred in whole or in part because Plaintiff and the putative class members lack

15   standing to assert the alleged claims.

16                                          SIXTEENTH DEFENSE

17                  (No Personal Jurisdiction Over Claims of Absent Class Members)

18           The Court lacks personal jurisdiction over any claims asserted on behalf of absent members

19   of the putative class.

20           CDI reserves the right to assert additional affirmative defenses at such time and to such

21   extent as warranted by discovery and the factual developments in this case.

22                                          PRAYER FOR RELIEF

23           CDI prays for entry of judgment in its favor and against Plaintiff as follows:

24                   1.       That the Complaint be dismissed in its entirety with prejudice;

25                   2.       That this action proceed between the named parties only, and that no class

26                            action be permitted under Fed. R. Civ. P. 23 and no class be certified under

27                            Fed. R. Civ. P. 23(c);
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                  SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                 1201 Third Avenue, Suite 3800
      15                                                       Seattle, WA 98101-3000
                                                               Tel: (206) 516-3880; Fax: (206) 516-3883
               Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 17 of 18



 1                    3.      That Plaintiff takes nothing by way of the Complaint;

 2                    4.      For attorneys’ fees and costs as permitted by law; and

 3                    5.      For such other and further relief as this Court deems just and proper.

 4                                               JURY DEMAND

 5             CDI requests a trial by jury on all issues raised by the Complaint that are properly triable to

 6   a jury.

 7

 8
     Dated: November 16, 2018                          Respectfully submitted,
 9
                                                     /s/ Matthew R. Berry
10                                                    Matthew R. Berry, WSBA #37364
                                                      mberry@susmangodfrey.com
11                                                    Steven M. Seigel
                                                      sseigel@susmangodfrey.com
12                                                    Susman Godfrey L.L.P.
                                                      1201 Third Avenue, Suite 3800
13                                                    Seattle, WA 98101-3000
                                                      P: (206) 516-3880
14
                                                      Robert Rivera (Pro Hac Vice Pending)
15                                                    rrivera@SusmanGodfrey.com
                                                      Susman Godfrey L.L.P.
16                                                    1000 Louisiana Street, Ste. 5100
                                                      Houston, TX 77002-5096
17                                                    P: (713) 653-7809
18                                                    Attorneys for Defendant
19

20

21

22

23

24

25

26

27
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                   SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                  1201 Third Avenue, Suite 3800
      16                                                        Seattle, WA 98101-3000
                                                                Tel: (206) 516-3880; Fax: (206) 516-3883
               Case 2:15-cv-00612-RBL Document 76 Filed 11/16/18 Page 18 of 18



 1
                                            CERTIFICATE OF SERVICE
 2
               I hereby certify that on the date below I electronically filed the foregoing with the Clerk of
 3

 4   the Court using the CM/ECF system which will send notification of such filing to all counsel of

 5   record.

 6             Dated this 16th day of November, 2018.
 7
                                                             /s/ Matthew R. Berry
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      DEFENDANT’S ANSWER TO COMPLAINT – CLASS                  SUSMAN GODFREY L.L.P.
      ACTION (15-cv-00612-RBL)                                 1201 Third Avenue, Suite 3800
      17                                                       Seattle, WA 98101-3000
                                                               Tel: (206) 516-3880; Fax: (206) 516-3883
